Citation Nr: 0508972	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  99-01 871A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUES

1.  Entitlement to service connection for a claimed lung 
disorder.  

2.  Entitlement to service connection for claimed headaches.  

3.  Entitlement to service connection for a claimed post-
traumatic stress disorder (PTSD).  

4.  Entitlement to service connection for a claimed urinary 
disorder.  

5.  Entitlement to service connection for a claimed skin 
disorder.  

6.  Entitlement to service connection for a claimed hearing 
loss.  

7.  Entitlement to service connection for claimed tinnitus.  

8.  Entitlement to service connection for a claimed scar 
about the left hand.  

9.  Entitlement to service connection for claimed seizures, 
blackouts and dizziness.  

(The issues of entitlement to a total disability rating for 
compensation purposes based on individual unemployability 
prior to August 12, 1993; entitlement to service connection 
for various disabilities and applications to reopen 
previously denied claims of service connection for other 
disabilities; and entitlement to unreimbursed medical 
expenses, are the subjects of separate decisions of the 
Board.)  



REPRESENTATION

Appellant represented by:	Robert B. Haemer, Attorney at 
Law



ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1957 to March 
1961 and from April 1961 to August 1977.  

The case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 decision by the RO.  A 
hearing addressing some of the issues in appellate status was 
held at the RO in March 1996.  

These matters are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

As initial matter, the Board notes that the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was signed into law in November 2000 and is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West. 2002).  

The regulations implementing the VCAA are codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The Act 
and the implementing regulations are applicable to the 
appellant's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

It also requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

In order to comply with the requirements of the VCAA and the 
implementing regulations, the Board undertook additional 
development of the veteran's claims, pursuant to 38 C.F.R. § 
19.9(a)(2) (2002), which authorized the Board to obtain 
additional evidence, clarify evidence, correct a procedural 
defect and undertake additional action essential for a proper 
appellate decision.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the provisions of 38 C.F.R. 
§ 19.9(a)(2) (2002) are invalid because, in combination with 
38 C.F.R. § 20.1304 (2002), they allow the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without obtaining a waiver from the claimant of such 
consideration by the agency of original jurisdiction.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  

In any event, upon careful review of the record, it is 
unclear whether any of the directed development was 
conducted.  The Board therefore concludes that remand is 
necessary to effectuate the necessary development.  

The Board also observes that the veteran submitted additional 
information in October 2004.  The veteran indicated that he 
did not waive RO review of such evidence.  

The veteran contends that he suffers from a lung disorder, 
headaches, PTSD, a urinary disorder, skin disorders, hearing 
loss, tinnitus, a scar on his left hand, and seizures, 
blackouts and dizziness.  

He has also argued that he was exposed to mustard gas, 
radiation, gas chambers, and other chemicals during service, 
and that some of his claimed disabilities are related to such 
exposure.  The veteran in this regard should be provided the 
opportunity to submit or identify objective evidence in 
support of his claim of exposure.  

With regard to his PTSD claim, the veteran should be provided 
the opportunity to submit evidence to include specific dates, 
locations and identifying information pertaining to his 
alleged stressors.  

In light of these circumstances, the Board has concluded that 
further development and adjudication is required.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should send a letter with 
respect to the issue on appeal that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a).  
The appellant should be informed that any 
evidence and information submitted in 
response to the letter must be received 
within the appropriate timeframe.  

With regard to his PTSD claim, the 
veteran should be requested to provide as 
much information as possible concerning 
the specific circumstances of his alleged 
stressors, such as the dates, locations, 
units involved, and identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, and units 
of assignment.  

2.  The RO should attempt to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by him, the RO should 
so inform the appellant and his 
representative, and request them to 
provide such evidence.  

3.  The RO should also contact the 
appropriate agency and obtain the 
veteran's service personnel records, to 
include copies of his DD Forms 214.  If 
no such service personnel records can be 
located, or if they have been destroyed, 
specific written confirmation of that 
fact should be requested and associated 
with the claims folders.  

Contact the National Personnel Records 
Center in St. Louis, Missouri (NPRC), or 
other appropriate agency, and ask that 
they provide any information pertaining 
to the veteran's alleged exposure to 
mustard gas or other chemicals while in 
service, to include in or around 1957 
while allegedly serving at the Naval 
Training Station in Bainbridge, Maryland.  

4.  Upon completion of the above 
development, the veteran should be 
afforded the below described VA 
examinations.  The veteran should be 
properly notified of the time, date and 
location of the examinations.  The claims 
folders, to include a copy of this 
Remand, must be made available to and 
reviewed by each examiner.  

a.  A respiratory examination to 
determine the nature and likely 
etiology of the veteran's claimed 
lung disorder.  All indicated 
testing should be conducted, and a 
complete medical history should be 
elicited from the veteran.  Based 
upon the review of the claims folder 
and the examination results, the 
examiner should provide an opinion 
as to whether it is at least as 
likely as not that any currently 
present lung disorder had its onset 
during, or was otherwise caused by 
the veteran's periods of active 
service.  If the veteran does not 
currently suffer from a lung 
disorder, that fact should be 
specifically indicated in the 
examination report.  The complete 
rationale for all opinions expressed 
should also be provided.  

b.  A genitourinary examination to 
determine the nature and likely 
etiology of the veteran's claimed 
urinary with whitish-gray tissue as 
well as the claimed disability of 
the bladder, kidneys, urethra, 
prostate, or penis excluding 
balanitis xerotica, leukoplakia, 
post meatal stricture, and chronic 
prostatitis (for which the veteran 
is currently in receipt of service 
connection).  All indicated testing 
should be conducted, and a complete 
medical history should be elicited 
from the veteran.  Based upon the 
review of the claims folder and the 
examination results, the examiner 
should provide an opinion as to 
whether it is at least as likely as 
not that any currently present 
genitourinary disability had its 
onset during or was otherwise caused 
by the veteran's period of active 
service, or is secondary to the 
service-connected urinary 
disability.  If the veteran does not 
suffer from a urinary disability 
other than those for which he is 
currently service connected, that 
fact should be specifically 
indicated in the examination report.  
The complete rationale for all 
opinions expressed should also be 
provided.  

c.  A dermatology examination to 
determine the nature and etiology of 
the veteran's claimed skin disorders 
and scar about the left hand.  All 
indicated testing should be 
conducted, and a complete medical 
history should be elicited from the 
veteran.  Based upon the review of 
the claims folder and the 
examination results, the examiner 
should provide an opinion as to 
whether it is at least as likely as 
not that any currently present skin 
disorder or scar about the left hand 
had its onset during or was 
otherwise caused by the veteran's 
period of active service.  If the 
veteran does not suffer from a skin 
disorder or left hand scar, that 
fact should be specifically 
indicated in the examination report.  
The complete rationale for all 
opinions expressed should also be 
provided.  

d.  An audiological examination and 
evaluation to determine the nature 
and likely etiology of the veteran's 
claimed hearing loss and tinnitus.  
All indicated testing should be 
conducted, and a complete medical 
history should be elicited from the 
veteran.  Based upon the review of 
the claims folder and the 
examination results, the examiner 
should provide an opinion as to 
whether it is at least as likely as 
not that any currently present 
hearing loss and/or tinnitus had its 
onset during or was otherwise caused 
by the veteran's period of active 
service.  If the veteran does not 
suffer from hearing loss or 
tinnitus, that fact should be 
specifically indicated in the 
examination report. The complete 
rationale for all opinions expressed 
should also be provided.  

e.  A neurological examination and 
evaluation to determine the nature 
and likely etiology of the veteran's 
claimed headaches, seizures, 
blackouts and dizziness.  All 
indicated testing should be 
conducted, and a complete medical 
history should be elicited from the 
veteran.  Based upon the review of 
the claims folder and the 
examination results, the examiner 
should provide an opinion as to 
whether it is at least as likely as 
not that any currently present 
headaches, seizures, blackouts or 
dizziness, if diagnosed, had their 
onset during or were otherwise 
caused by the veteran's period of 
active service.  If the veteran does 
not suffer from these symptoms or 
disabilities, that fact should be 
specifically indicated in the 
examination report.  The complete 
rationale for all opinions expressed 
should also be provided.  

f.  A psychiatric examination to 
determine the nature and likely 
etiology of the claimed PTSD. All 
indicated testing should be 
conducted, and a complete medical 
history should be elicited from the 
veteran.  The examiner should 
determine the nature and extent of 
any currently demonstrated acquired 
psychiatric disorders.  A diagnosis 
of PTSD under DSM IV criteria should 
be made or specifically ruled out.  
If PTSD is diagnosed, the examiner 
should identify the specific 
stressor or stressors that support 
that diagnosis.  If PTSD is not 
diagnosed, the examiner should 
explain why the diagnosis was not 
made.  The complete rationale for 
all opinions expressed should also 
be provided.  

5.  The RO should then review the claims 
folder to ensure that all requested 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

6.  Following completion of all possible 
development as set out above, the RO 
should readjudicate the issues on appeal.  
If any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be issued a Supplemental Statement of the 
Case and afforded the requisite 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  




